IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48342

 ROBERT LEE STARK,                              )
                                                )    Filed: April 1, 2022
        Petitioner-Appellant,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 STATE OF IDAHO,                                )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Respondent.                             )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Roger B. Harris, District Judge.

       Judgment denying petition for post-conviction relief, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Robert Lee Stark appeals from the district court’s denial of his petition for post-conviction
relief. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       While officers were in the process of serving a felony arrest warrant on Stark’s wife, the
officers learned Stark had aided his wife, knowing she was a wanted felon. As a result, Stark was
informed that he was under arrest for harboring a felon. Prior to being restrained, Stark was
allowed to tie up the dog he had with him, ordered to remove the backpack he had been wearing,
and set it on the ground near the dog. Stark then walked a couple of feet away to be handcuffed.
Officers moved Stark to a police vehicle and searched his person while a separate officer picked
up the backpack and brought it to the vehicle. At no time did Stark consent to a search of the


                                                1
backpack. Instead, Stark told an officer that the backpack was not his and he did not know what
was in it. A search of the backpack revealed that it contained methamphetamine.
          Stark pled guilty to trafficking methamphetamine. Subsequently, Stark filed a petition for
post-conviction relief asserting ineffective assistance of counsel. Stark argued trial counsel failed
to file a motion to suppress the evidence found from an unconstitutional search of the backpack.
The district court denied Stark’s petition for post-conviction relief. Stark timely appeals.
                                                   II.
                                     STANDARD OF REVIEW
          In order to prevail in a post-conviction proceeding, the petitioner must prove the allegations
by a preponderance of the evidence. I.C. § 19-4907; Stuart v. State, 118 Idaho 865, 869, 801 P.2d
1216, 1220 (1990); Baxter v. State, 149 Idaho 859, 861, 243 P.3d 675, 677 (Ct. App. 2010). When
reviewing a decision denying post-conviction relief after an evidentiary hearing, an appellate court
will not disturb the district court’s factual findings unless they are clearly erroneous. Idaho Rule
of Civil Procedure 52(a); Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376, 382 (2004); Russell v.
State, 118 Idaho 65, 67, 794 P.2d 654, 656 (Ct. App. 1990). The credibility of the witnesses, the
weight to be given to their testimony, and the inferences to be drawn from the evidence are all
matters solely within the province of the district court. Dunlap, 141 Idaho at 56, 106 P.3d at 382;
Larkin v. State, 115 Idaho 72, 73, 764 P.2d 439, 440 (Ct. App. 1988). We exercise free review of
the district court’s application of the relevant law to the facts. Baxter, 149 Idaho at 862, 243 P.3d
at 678.
                                                   III.
                                              ANALYSIS
          Stark argues his trial counsel was ineffective by failing to file a motion to suppress the
evidence found in the backpack and the district court erred in denying his petition for post-
conviction relief.
          A claim of ineffective assistance of counsel may properly be brought under the Uniform
Post-Conviction Procedure Act. Barcella v. State, 148 Idaho 469, 477, 224 P.3d 536, 544 (Ct.
App. 2009). To prevail on an ineffective assistance of counsel claim, the petitioner must show
that the attorney’s performance was deficient and that the petitioner was prejudiced by the
deficiency. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578,
580, 181 P.3d 504, 506 (Ct. App. 2007). To establish a deficiency, the petitioner has the burden

                                                    2
of showing that the attorney’s representation fell below an objective standard of reasonableness.
Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho
433, 442, 163 P.3d 222, 231 (Ct. App. 2007). Where, as here, the petitioner was convicted upon
a guilty plea, to satisfy the prejudice element, the petitioner must show that there is a reasonable
probability that, but for counsel’s errors, he or she would not have pled guilty and would have
insisted on going to trial. Plant v. State, 143 Idaho 758, 762, 152 P.3d 629, 633 (Ct. App. 2006).
This Court has long adhered to the proposition that tactical or strategic decisions of trial counsel
will not be second-guessed on appeal unless those decisions are based on inadequate preparation,
ignorance of relevant law, or other shortcomings capable of objective evaluation. Gonzales v.
State, 151 Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
       In a post-conviction proceeding challenging an attorney’s failure to pursue a motion in the
underlying criminal action, the district court may consider the probability of success of the motion
in question in determining whether the attorney’s inactivity constituted ineffective assistance. Lint
v. State, 145 Idaho 472, 477, 180 P.3d 511, 516 (Ct. App. 2008). Where the alleged deficiency is
counsel’s failure to file a motion, a conclusion that the motion, if pursued, would not have been
granted by the trial court, is generally determinative of both prongs of the Strickland test. Lint,
145 Idaho at 477-78, 180 P.3d at 516-17.
       Stark contends a motion to suppress would have been successful because the search of the
backpack was unconstitutional. Stark argues that the search incident to arrest exception does not
apply to the backpack because it was not on his person or within his reach at the time of the search.
Next, Stark disputes the State’s abandonment argument because after he was arrested, but prior to
receiving Miranda1 warnings, Stark said he did not own the backpack. Lastly, Stark claims the
district court erred when it applied the inevitable discovery doctrine to determine whether the
suppression motion would have been successful because the State failed to proffer that theory.
Alternatively, Stark argues that even if the district court could apply the inevitable discovery
doctrine, the State has not proven the backpack would have inevitably been transported with him
and searched.
       We need not decide whether the backpack was properly searched incident to arrest or
whether Stark abandoned the backpack because a motion to suppress would have been denied, as


1
       See Miranda v. Arizona, 384 U.S. 436 (1966).

                                                 3
the district court found, by application of the inevitable discovery doctrine. The inevitable
discovery doctrine allows admission of evidence, even if the evidence was actually obtained by
constitutionally improper means, if the evidence would have been found by lawful means. Nix v.
Williams, 467 U.S. 431, 444 (1984); Stuart v. State, 136 Idaho 490, 497-98, 36 P.3d 1278, 1285-
86 (2001). As to Stark’s argument that the State failed to argue the inevitable discovery doctrine,
Stark confuses his burden and the burden of the State because in a post-conviction proceeding, it
is not the State’s burden to prove the search was constitutional.
       In the underlying criminal case, to challenge a warrantless search the defendant has the
burden to show that a search occurred, that there was no warrant, and that the defendant had a
reasonable expectation of privacy in the area that was searched. State v. Marshall, 149 Idaho 725,
727, 239 P.3d 1286, 1288 (Ct. App. 2008). Then the burden shifts to the State to prove that an
exception to the warrant requirement applies. Id.
       Conversely, in post-conviction, it is the petitioner’s burden to prove the likely success of
the motion to suppress before the trial court. The petitioner, not the State, must show that no
exception to the warrantless search would apply. The petitioner must show that the motion would
have been wholly successful, not just that the petitioner had standing to challenge a warrantless
search. Thus, for a suppression motion to be successful, none of the exceptions to the warrant
requirement can apply and it is the petitioner’s burden to so demonstrate.
       Lastly, it is the district court’s duty to consider the probability of success of the motion.
Lint, 145 Idaho at 477, 180 P.3d at 516. Because Stark carried the burden of proof, the State need
not have expressly argued inevitable discovery for preservation purposes. To hold differently
would shift the burden to the State, which is inappropriate in a post-conviction setting. Therefore,
even if the State did not proffer the inevitable discovery theory, the district court was well within
its discretion to consider exceptions to the warrant requirement, like inevitable discovery, that
would affect the likelihood of the motion’s success.
       In this case, Stark argued that the search incident to arrest exception was inapplicable and
failed to address the applicability of all other warrantless exceptions upon which the State could
have relied in the underlying criminal case. Stark failed to show that the methamphetamine in the
backpack would not have inevitably been discovered during inventory upon his arrest.2 Since the


2
      This Court is not persuaded by Stark’s argument that law enforcement could have left the
backpack where Stark had placed it and not taken it to booking.
                                                 4
evidence remains admissible under the inevitable discovery doctrine, the district court was correct
to find the trial court would not have granted Stark’s motion to suppress.
          As stated by the district court, the evidence and reasonable inferences therefrom submitted
at the evidentiary hearing was sufficient to find that the inevitable discovery exception to the
warrant requirement applied to the search of the backpack. Therefore, Stark failed to demonstrate
that the motion to suppress would have been successful and, thus, failed to show ineffective
assistance of counsel. The district court did not err in denying Stark’s post-conviction relief
claims.
                                                   III.
                                            CONCLUSION
          The district court was correct to conclude that Stark failed to show that a motion to suppress
would have been granted. As a result, Stark has failed to prove either prong of the Strickland test.
We hold the district court did not err by denying Stark’s petition for post-conviction relief, and we
affirm the district court’s judgment.
          Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                    5